DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.	Claims 2-5, 7 and 9-10 are objected to because of the following informalities:  
In claim 2, line 1, “an electric water pump” should be changed to –the electric water pump --.
In claim 3, line 1, “an electric water pump” should be changed to –the electric water pump--.
In claim 4, line 1, “an electric water pump” should be changed to –the electric water pump--.
In claim 5, line 1, “an electric water pump” should be changed to --the electric water pump--.
In claim 7, line 1, “an electric water pump” should be changed to –the electric water pump--.
In claim 9, line 1, “an electric water pump” should be changed to --the electric water pump--.
In claim 10, line 1, “an electric water pump” should be changed to –the electric water pump--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 6 and 8 are vague and indefinite because they set forth that “an upper member connected to one end of the inlet member, extending to one side, and having an inner diameter increasing toward the one side”. Specifically, it is unclear if the “one side” is the same one side, as recited in lines 2-3, or a different one.

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Won (Pub. No.: US 2018/0135500 A1).
Regarding claims 1 and 6, Won discloses an impeller (impeller 120, see Paragraph [0026]) for an electric water pump (water pump 110, as presented in Figure 2 and Paragraph [0024]), comprising: 
an inlet member (introduction pipe 124, as discussed in Paragraph [0026]) formed in a pipe shape (the introduction pipe 124 is undoubtedly being in a pipe shape, as shown in annotated Figure 2) extending to one side to allow a fluid to be introduced (introduction pipe 124, which is extending along a suction pipe 132 and through which a fluid is introduced into the impeller 120, is surely extending to one side to allow a fluid to be introduced, as detailed in Paragraph [0026]); 
an upper member (upper member UM123 which is defined by a disc-shaped shroud 123, as depicted in annotated Figure 2) connected to one end of the inlet member (the introduction pipe 124 communicates with one side of the shroud 123, as stated in Paragraph [0026] and seen in annotated Figure 2) extending to one side (the upper member UM123 is inherently extending to one side and being slightly inclined toward the one side so that an inner diameter is increasing toward the one side), and having an inner diameter increasing toward the one side (diameter D2 is greater than diameter D1, as best seen in annotated Figure 3A); 
an extension member (extension member EM123, as depicted in annotated Figure 3A); 
and a lower impeller member (a disc-shaped base 121 having the center to which the driving shaft 110 is connected, as discussed in Paragraph [0026]) coupled to an upper impeller member (shroud 123, as detailed in Paragraphs [0028]-[0029]) formed by the inlet introduction pipe 124, see paragraph [0026]), the upper member (upper member IM123,as illustrated in annotated Figures 2&3A) and the extension member (extension member EM123, as depicted in annoted Figure 3A).
Particularly, Won demonstrates the cover frame 130 that includes a main frame 131 having an accommodation space 131a in which the impeller 120 is accommodated (see Paragraph [0027]). Especially, in Paragraph [0029], Won details: The cover frame 130 includes a pair of protrusion pieces 134 that protrude respectively from the inside of the main frame 131 are disposed at outer circumferential surfaces of the shroud 123 and the base 121 and form a discharge port 134a through which the fluid introduced into the impeller 120 is discharged. 
[AltContent: textbox (Figure 2)]
    PNG
    media_image1.png
    557
    975
    media_image1.png
    Greyscale

, which is defined by the disc-shaped base 121, is coupled to the shroud 123 designated as an upper impeller member to form a discharge space from which the fluid is discharged, as instantly claimed.
As best seen immediately below, Won evidently illustrates as how an extension member EM123 outwardly extending from one end of the upper member UM123 and a portion at which the inlet member, which is defined by the or introduction pipe 124, and the upper member UM123 are connected to each other is being formed in a curved surface, as instantly claimed.
[AltContent: textbox (Curved portion at which the inlet member or introduction pipe 124 and the upper member UM123 being connected to each other )][AltContent: rect][AltContent: textbox (Diameter D2)][AltContent: textbox (Diameter D1)] 
    PNG
    media_image2.png
    479
    775
    media_image2.png
    Greyscale
 

Thus, Won appears to disclose all aspects of Applicant's claimed invention.
Regarding claim 3, Won substantially discloses the impeller, as claimed and detailed above. Additionally, as shown in annotated Figure 3A, Won evidently demonstrates as how a portion P123 at which the upper member UM123 and the extension member EM123 are connected to each other is not being straight. Certainly, this connecting portion P123 is formed in a curved surface, as instantly claimed.
[AltContent: textbox (Portion P123 at which the upper member UM123 and the extension member EM123 are connected to each other )][AltContent: ]
    PNG
    media_image3.png
    409
    607
    media_image3.png
    Greyscale

Regarding claim 4, Won substantially discloses the impeller, as claimed and detailed above. Additionally, as best seen immediately below, Won evidently demonstrates as how an edge portion EP121 of the lower impeller member 121 extends generally parallel to the extension member EM123. In fact, the edge portion EP121 of the lower impeller member, which is defined by the disc-shaped base 121, and the extension member EM123 are parallel with each other, as instantly claimed.


    PNG
    media_image4.png
    419
    714
    media_image4.png
    Greyscale


Regarding claims 5 and 7, Won substantially discloses the impeller, as claimed and detailed above. Additionally, in Paragraph [0026], Won explicitly teaches that the disc-shaped shroud 123 coupled to the top end of each of the plurality of blades 122, and an introduction pipe 124 which communicates with one side of the shroud 123 and through which the fluid is introduced into the impeller 120. Further, as best seen immediately above, 
 	As such, Won, disclosing the disc-shaped shroud and the disc-shaped base, specifically performs as how inner surfaces of the upper impeller member and the lower impeller member that face each other are parallel with each other to constantly maintain a width of the discharge space, otherwise, the system cannot normally operate.
Moreover, with specific regard to functional limitation directed towards the intended use of the apparatus, namely "... to constantly maintain a width of the discharge space”, the prior art discloses all the structural limitations of the claim and is therefore capable of carrying out, any and all uses of such a structure. Whether or not the structure is used in such a manner is dependent on a future act of use and not any structural differences (MPEP 2114).

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the 

10.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
11.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Won.
Regarding claim 2, Won discloses the general conditions of the claimed invention except for a length of the extension member being within a range of 40 to 70% of a height of the discharge space. It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the assembly with these parameters, since the claimed values are merely an optimum or workable range. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art {In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) see MPEP 2144.05 II - Optimization of Ranges).

12. 	Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Won in view of Rausch (Pub. No.: US 2017/0370373 A1).
Regarding claim 8, Won discloses an impeller (impeller 120, see Paragraph [0026]) for an electric water pump (water pump 110, as presented in Figure 2 and Paragraph [0024]), comprising: 
(introduction pipe 124, as discussed in Paragraph [0026]) formed in a pipe shape (the introduction pipe 124 is undoubtedly being in a pipe shape, as shown in annotated Figure 2) extending to one side to allow a fluid to be introduced (introduction pipe 124, which is extending along a suction pipe 132 and through which a fluid is introduced into the impeller 120, is surely extending to one side to allow a fluid to be introduced, as detailed in Paragraph [0026]); 
an upper member (upper member UM123 which is defined by a disc-shaped shroud 123, as depicted in annotated Figure 2) connected to one end of the inlet member (the introduction pipe 124 communicates with one side of the shroud 123, as stated in Paragraph [0026] and seen in annotated Figure 2) extending to one side (the upper member UM123 is inherently extending to one side and being slightly inclined toward the one side so that an inner diameter is increasing toward the one side), and having an inner diameter increasing toward the one side (diameter D2 is greater than diameter D1, as best seen in annotated Figure 3A); and 
a lower impeller member (a disc-shaped base 121 having the center to which the driving shaft 110 is connected, as discussed in Paragraph [0026]) coupled to an upper impeller member (shroud 123, as detailed in Paragraphs [0028]-[0029]) formed by the inlet member (defined by the introduction pipe 124, see Paragraph [0026]), and the upper member to form a discharge space from which the fluid is discharged.
Particularly, Won demonstrates the cover frame 130 that includes a main frame 131 having an accommodation space 131a in which the impeller 120 is accommodated (see Paragraph [0027]). Especially, in Paragraph [0029], Won details: The cover frame 130 includes a pair of protrusion pieces 134 that protrude respectively from the inside of the main frame 131 are disposed at outer circumferential surfaces of the shroud 123 and the base 121 and form a discharge port 134a through which the fluid introduced into the impeller 120 is discharged. Likewise, in Paragraph [0032], Won further notes that an outer end of the base 121 is curved upward so that a velocity vector of the cooling water discharged from the impeller 120 faces the top end of the base 121. Essentially, Won’s impeller is certainly designed such that the lower impeller member, which is defined by the disc-shaped base 121, is coupled to the shroud 123 designated as an upper impeller member to form a discharge space from which the fluid is discharged, as instantly claimed.
[AltContent: textbox (Figure 2)]Won then goes to describe how the shaft frame 140 accommodates the driving shaft 110, wherein the top end of the shaft frame 140 is coupled to the cover frame 130 (see Paragraph [0034]). 

    PNG
    media_image1.png
    557
    975
    media_image1.png
    Greyscale


[AltContent: textbox (Curved portion at which the inlet member or introduction pipe 124 and the upper member UM123 being connected to each other )][AltContent: rect][AltContent: textbox (Diameter D2)][AltContent: textbox (Diameter D1)] 
    PNG
    media_image2.png
    479
    775
    media_image2.png
    Greyscale
 
However, although Won discloses the majority of Applicant's claimed elements, he does not explicitly disclose the protruding portion that is protruding to one side and partially surrounding the support shaft.
Nonetheless, the use of a lower impeller member having the claimed structure is notoriously well-known in the art, as taught by Won. Rausch in the same field of endeavor teaches a method for producing a centrifugal pump impeller having a base plate, which is a single piece with pump blades and a cover plate (see Abstract). As illustrated immediately below, Rausch exhibits as how an inner ring 18b extends from the drawing plane in the center of the base plate 2b. Further, Rausch, in Paragraph [0033], explicitly teaches that “the inner ring 18b is a single piece with the base plate 2b and adjoins a ring-shaped inflow area of the conveyed medium into the centrifugal pump impeller”. Clearly, with reference to 
 
[AltContent: textbox (Outer surface of the protruding portion that includes a curved surface.)]
    PNG
    media_image5.png
    374
    762
    media_image5.png
    Greyscale

Consequently, it would have been obvious to one having ordinary skill in the art
at the time the claimed invention was made to combine the teaching of using a protruding portion, as taught by Rausch, to the impeller of Won, in order to increase the strength of the connection, as motivated by Rausch in Paragraph [0009].
Thus modified, one skilled in the art would have been reasonably appraised that the lower impeller member of Won would be further having a protruding portion protruding to one side and partially surrounding the support shaft, wherein an outer surface of the protruding portion includes a curved surface, as instantly claimed.
Furthermore, with specific regard to functional limitation directed towards the intended use of the apparatus, namely "... to allow a fluid to be introduced” and/or “…to form a discharge space from which the fluid is discharged”, the prior art discloses all the 

Regarding claim 9, Won and Rausch substantially disclose the impeller, as claimed and detailed above. Additionally, as best seen immediately below, Won evidently illustrates as how an extension member EM123 outwardly extending from one end of the upper member UM123 and a portion at which the inlet member, which is defined by the or introduction pipe 124, and the upper member UM123 are connected to each other is being formed in a curved surface, as instantly claimed.
 
    PNG
    media_image6.png
    479
    775
    media_image6.png
    Greyscale


Regarding claims 10, Won and Rausch substantially disclose the impeller for the electric water pump, as claimed and detailed above. Additionally, in Paragraph [0026, Won especially teaches that the disc-shaped shroud 123 coupled to the top end of each of the plurality of blades 122, and an introduction pipe 124 which communicates with one side of the shroud 123 and through which the fluid is introduced into the impeller 120. Further, as best seen immediately above, Won evidently demonstrates as how the inner surface of the disc-shaped shroud 123, which is designated as the upper impeller member, and the inner surface of the lower impeller member or disc-shaped base 121 face each other and being parallel. As such, Won, disclosing the disc-shaped shroud and the disc-shaped base, specifically performs as how inner surfaces of the upper impeller member and the lower impeller member that face each other are parallel with each other to constantly maintain a width of the discharge space, otherwise, the system cannot normally operate. Thus, according to the combination, one of ordinary skill in the art would surely recognize that inner surfaces of the upper impeller member and the lower impeller member that face each other being parallel with each other to constantly maintain a width of the discharge space, as instantly claimed.
Moreover, with specific regard to functional limitation directed towards the intended use of the apparatus, namely "... to constantly maintain a width of the discharge space”, the prior art discloses all the structural limitations of the claim and is therefore capable of carrying out, any and all uses of such a structure. Whether or not the structure is used in such a manner is dependent on a future act of use and not any structural differences (MPEP 2114).


Prior Art
13. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and consists of three patens. 
US 4,986,736, US 4,720,242 and US 2006/0057005A1 are cited to show an impeller for a water pump having a lower impeller member that is coupled to an upper impeller member formed by the inlet member and the upper member to form a discharge space from which the fluid is discharged.

Conclusion

14. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILYA PEKARSKAYA whose telephone number is 
(571 )272-1158. The examiner can normally be reached on Monday to Friday, 9:00-5:00 EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

]If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571)272-7118 and/or Essama Omgba can be reached on (571)272-4532. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 


for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/CHARLES G FREAY/                      Primary Examiner, Art Unit 3746                                                                                                                                                                                  

/LILYA PEKARSKAYA/           Examiner, Art Unit 3746